Citation Nr: 1223511	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-37 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peptic ulcer disease.  

4.  Entitlement to service connection for hypertension.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which among other things, found that new and material evidence had not been received to reopen the claims of service connection for diabetes mellitus and a low back disability and denied service connection for peptic ulcer disease and hypertension.  In January 2012, the Board reopened the claims of service connection for diabetes mellitus and a low back disability and remanded those issues along with the claims for service connection for peptic ulcer disease and service connection for hypertension for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is related to service or any incident therein.  

2.  Diabetes mellitus, peptic ulcer disease or hypertension was not present in service or until more than one year of discharge from service, and there is no competent, credible evidence that any current disability in this regard is related to service.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have diabetes mellitus due to disease or injury which was incurred in or aggravated by service nor may any current diabetes be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The Veteran does not have peptic ulcer disease due to disease or injury which was incurred in or aggravated by service nor may any current peptic ulcer disease be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service nor may hypertension be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished with respect to the issues addressed in this decision, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination for his low back disability during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  

Concerning the claims for diabetes mellitus, peptic ulcer disease (PUD) and hypertension, the Board concludes that an examination is not needed because as discussed below, there is no credible evidence establishing an in-service event, injury or disease relevant to those issues, including on a presumptive basis, and no competent, probative evidence that the claimed disabilities may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis, hypertension or ulcers become manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Discussion & Analysis

Concerning the claims of service connection for diabetes mellitus, peptic ulcer disease (PUD) and hypertension, the Board notes that the Veteran has not offered any specific argument or theory as to why he believes that service connection should be established for the claimed disabilities.  The Veteran had no foreign service and does not claim to have been exposed to herbicides in service.  

The Veteran's STRs, including his separation examination in October 1965, showed no complaints, treatment, abnormalities or diagnosis for diabetes, PUD or hypertension during service, and no pertinent abnormalities were noted on his discharge examination.  The Veteran's blood pressure at the time of his separation examination was 118/80, and laboratory studies for blood sugar was negative.  

The evidentiary record showed that the Veteran was diagnosed with diabetes mellitus in the early 1980's, and was shown to have "high systolic pressure" and started on medication when seen by VA in November 1999.  (See also January 2004 VA general and diabetes examinations.)  The VA examination reports showed that the Veteran was diagnosed with hypertension in 2002, and that he has been treated for dyspepsia with medication.  However, the current evidence of record does not include any diagnostic studies confirming a diagnosis of PUD.  

The favorable evidence of record consists of an undated letter from a private physician, received in April 2008.  The letter indicated that the Veteran had been a patient since June 2002, and has been treated for various maladies, including diabetes, hypertension and PUD.  The letter included a single sentence to the effect that the disabilities had been present since active service.  

Concerning the private medical statement, the United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As the private physician did not treat the Veteran until 2002, and offered no explanation or analysis as to the basis for his assessment that the claimed disabilities were present since service, particularly in light of the complete absence of any such findings or diagnoses until nearly 20 years after service, the Board finds the opinion to be of no probative value and declines to assigned it any evidentiary weight.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  While the Veteran may believe that his diabetes mellitus, PUD and hypertension are related to service, he has not presented any probative evidence to support that assertion.  

Concerning the claim for a low back disability, the STRs showed that the Veteran was seen for low back pain on two occasions.  The Veteran was seen for a sore back after exercising in February 1964, and after lifting a 15 pound pot in May 1965.  On the latter occasion, the Veteran had some left paravertebral muscle spasm.  However, no other complaints or pertinent abnormalities were noted on either examination.  The Veteran was placed on light duty for four days in 1964 and five days 1965, and was given a muscle relaxer on both occasions.  The STRs, including his separation examination in October 1965, showed no further complaints, treatment, abnormalities or diagnosis for any back problems.  The Veteran's spine and musculoskeletal system was normal on examination at separation.  

When examined by VA for aid and attendance in November 2007, the Veteran reported the two episodes of back pain in service, and said that he reinjured his back at work in the 1970's and was treated by the "PRSI fund."  On examination, the Veteran had some limitation of motion and x-ray studies revealed mild lumbar spondylosis.  The diagnoses included lumbar discogenic disease, degenerative joint disease and lumbar myositis.  

At the direction of the January 2012 Board remand, the Veteran was examined by VA in February 2012, to determine the nature and etiology of his current low back problems.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  The diagnoses included lumbar myositis with degenerative changes.  The examiner opined that this was less likely than not incurred in or caused by service.  The examiner opined that Veteran's current back problems were due to cumulative effect of trauma injury at work which required repetitive bending and lifting of heavy objects, and the natural aging process.  The examiner noted that the Veteran did not require medical attention for any back problems subsequent to service until a back injury at work in the 1970's, and that there was no further treatment until 2002, at which time he reported only occasional back pain.  The examiner opined that his back problem in service was an isolated incident without disability and that his current back disabilities were more likely related to his industrial injury and the natural aging process.  

In this case, the Board finds the February 2012 VA opinion persuasive, as it was based on a thorough examination of the Veteran and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's back disability was not related to any event in service, and was more likely due to his industrial injury and the natural aging process.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Inasmuch as there is no probative evidence of diabetes mellitus, peptic ulcer disease, hypertension or any associated problems or abnormalities in service or until many years thereafter, no probative evidence of a chronic back disability in service or arthritis within one year of discharge from service, and no persuasive medical evidence relating the claimed disabilities to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for diabetes mellitus, PUD, hypertension and a low back disability is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


